USCA11 Case: 20-11688          Date Filed: 05/12/2022   Page: 1 of 8




                                               [DO NOT PUBLISH]
                                In the
         United States Court of Appeals
                    For the Eleventh Circuit

                      ____________________

                             No. 20-11688
                      ____________________

SHARON MOTLEY,
on behalf of herself and those similarly situated,
                                                 Plaintiff-Appellant,
versus
HAL TAYLOR,
in his official capacity as Secretary of the
Alabama Law Enforcement Agency,


                                               Defendant-Appellee.
USCA11 Case: 20-11688         Date Filed: 05/12/2022    Page: 2 of 8




2                      Opinion of the Court                 20-11688

                     ____________________

           Appeal from the United States District Court
               for the Middle District of Alabama
           D.C. Docket No. 2:19-cv-00478-WKW-SRW
                    ____________________

Before NEWSOM, TJOFLAT, and HULL, Circuit Judges.
PER CURIAM:
       Sharon Motley appeals the district court’s dismissal of her
putative class action brought against Hal Taylor in his official
capacity as Secretary of the Alabama Law Enforcement Agency
(“ALEA”). After review and with the benefit of oral argument,
we conclude that Motley’s claim is barred by the applicable
statute of limitations. Accordingly, we affirm.
                I.     FACTUAL BACKGROUND
A. Motley’s driver’s license is suspended
     We briefly set forth the relevant allegations in Motley’s
complaint.
       In 2013, the Montgomery County District Court ordered
Motley to pay fines and court costs after she pled guilty to a traffic
ticket. Motley did not pay the ticket because she could not afford
to do so.
       Motley’s driver’s license was suspended for failure to pay
her fines. She had not received prior notice that her driver’s
USCA11 Case: 20-11688             Date Filed: 05/12/2022         Page: 3 of 8




20-11688                   Opinion of the Court                               3

license would be suspended if she did not pay the ticket. Before
suspending her license for failure to pay, neither the court nor
ALEA—which administers all state laws relating to the operation
of vehicles—held a hearing to determine whether her failure to
pay was willful.
      Employers rescinded job offers after learning of Motley’s
suspended driver’s license because without a valid license it was
impossible for her to perform certain job functions like deposit
checks or travel for work.
B. Motley’s lawsuit
       On July 3, 2019, Motley sued Taylor in his official capacity,
seeking declaratory and injunctive relief on behalf of herself and a
putative class of “[a]ll individuals whose driver’s licenses are
suspended for nonpayment of traffic tickets.” She moved for a
preliminary injunction and class certification. 1



1  Motley has stipulated that her Alabama driver’s license was initially
suspended in 2005 after she failed to appear on several traffic tickets. Then in
2013, Motley pled guilty to driving with a suspended license and was ordered
to pay $310. When she did not pay, the Montgomery County District Court
issued a separate suspension. About five months before filing this lawsuit,
Motley requested and the Montgomery Court granted a payment plan
whereby Motley was ordered to make $25 payments each month.
Ultimately, after the lawsuit was filed, Motley paid off her fine and her
driver’s license was reinstated. While her individual claim became moot, her
particular class action claims here are not moot.
USCA11 Case: 20-11688             Date Filed: 05/12/2022         Page: 4 of 8




4                          Opinion of the Court                      20-11688

       Motley’s complaint alleged in a single claim that Alabama
R. Crim. P. 26.11(i)(3)—which authorizes license suspensions for
failures to pay traffic fines—violates the Equal Protection and Due
Process Clauses of the Fourteenth Amendment. 2 Specifically,
Motley alleged that Rule 26.11(i)(3) authorizes the suspension of a
driver’s license for nonpayment of traffic fines or court costs
without prior notice, the opportunity to be heard, or an express
finding that the individual is able to pay and willfully failed to do
so.
       On July 24, 2019, Taylor moved for dismissal. On March
31, 2020, the district court (1) denied Taylor’s motion to dismiss
to the extent it was based on the statute of limitations but
(2) granted Taylor’s motion to dismiss for failure to state a claim
on the merits.
        Motley timely appealed.
                           II.     DISCUSSION
       Although the district court decided Taylor’s motion to
dismiss on the merits, our review ends on a threshold matter. We
conclude that Motley’s complaint was filed outside of the two-
year statute of limitations and the continuing violations doctrine


2 Below and on appeal, Motley has argued that her hybrid claim should be
analyzed as a Bearden claim. See Bearden v. Georgia, 461 U.S. 660, 103 S. Ct.
2064 (1983); see also Walker v. City of Calhoun, 901 F.3d 1245, 1260 (11th
Cir. 2018) (stating that “[t]he sine qua non” of a Bearden claim “is that the
State is treating the indigent and the non-indigent categorically differently”).
USCA11 Case: 20-11688            Date Filed: 05/12/2022         Page: 5 of 8




20-11688                  Opinion of the Court                               5

does not apply. Accordingly, her July 3, 2019, action was
untimely, and dismissal is warranted on that ground alone. 3
       The parties agree that, because Motley filed her claim
under 42 U.S.C. § 1983 in Alabama, the applicable statute of
limitations period is two years. See Ala. Code § 6-2-38(l); McNair
v. Allen, 515 F.3d 1168, 1173 (11th Cir. 2008). The statute of
limitations begins to run on the date where “the facts which
would support a cause of action are apparent or should be
apparent to a person with a reasonably prudent regard for his
rights.” Brown v. Ga. Bd. of Pardons & Paroles, 335 F.3d 1259,
1261 (11th Cir. 2003) (quotation marks omitted).
       Here, the district court found that (1) the state court
suspended Motley’s driver’s license for failure to pay in December
2013; and (2) she knew or should have known of her suspended
license before July 3, 2017. Thus, Motley’s two-year clock began
to run sometime before July 3, 2017, and her claim is time-barred
unless an exception to the statute of limitation applies. 4


3 We  review the district court’s grant of a Fed. R. Civ. P. 12(b)(6) motion to
dismiss de novo. McGroarty v. Swearingen, 977 F.3d 1302, 1306 (11th Cir.
2020). And we “independently review the district court’s ruling concerning
the applicable statute of limitations.” Id. (quotation marks omitted). We
may affirm for any reason supported by the record. Jackson v. Bank of Am.,
N.A., 898 F.3d 1348, 1356 (11th Cir. 2018).
4 Inher initial brief on appeal, Motley does not argue that the district court
erred in taking judicial notice of the date of her license suspension, nor does
she challenge its finding that she knew or should have known of the
USCA11 Case: 20-11688            Date Filed: 05/12/2022        Page: 6 of 8




6                         Opinion of the Court                     20-11688

       Motley argues that the indefinite suspension of her license
is a continuing violation. Under that doctrine, a plaintiff may
bring “an otherwise time-barred claim when additional violations
occur within the statutory period.” McGroarty v. Swearingen,
977 F.3d 1302, 1307 (11th Cir. 2020) (quotation marks omitted).
In applying the continuing violation doctrine, we distinguish
“between the present consequence of a one time violation, which
does not extend the limitations period, and the continuation of
that violation into the present, which does.” Id. (quotation marks
omitted). In other words, the continuing violation doctrine is not
triggered merely because the harm caused by the defendant’s
action continues after the limitations period. See id. at 1307-08.
       After reviewing Motley’s claim, we conclude that Motley
has alleged a continuing harm, not a continuing violation. Motley
alleged that Taylor violated her Fourteenth Amendment rights by
suspending her driver’s license “without prior notice, the
opportunity to be heard, or an express finding that [she was] able
to pay and willfully failed to do so.” While Motley’s claim does
encompass an equal protection injury, that injury stems from the
alleged due process violations, all of which occurred on or before
December 20, 2013, when her license was suspended. Cf. Walker


suspension before July 3, 2017. Thus, she has abandoned any argument on
these issues. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680-81
(11th Cir. 2014); see also Timson v. Samson, 518 F.3d 870, 874 (11th Cir.
2008) (“[W]e do not address arguments raised for the first time in a . . .
litigant’s reply brief.” ).
USCA11 Case: 20-11688       Date Filed: 05/12/2022   Page: 7 of 8




20-11688              Opinion of the Court                      7

v. City of Calhoun, 901 F.3d 1245, 1265 (11th Cir. 2018) (holding
that the plaintiff’s Bearden claim should be analyzed under due
process standards because the relief he sought was “essentially
procedural: a prompt process by which to prove his indigency”).
Because of its unique hybrid posture, and considering all of the
particular facts and circumstances in this case, Motley’s claim is
distinguishable from cases where we have found claims of
ongoing Title VII discrimination to be continuing violations. Cf.
Calloway v. Partners Nat. Health Plans, 986 F.2d 446, 448-49 (11th
Cir. 1994) (concluding in an employment discrimination case that
race based, discriminatory wage paychecks were a continuing
violation and thus the discrimination claim was timely filed with
the EEOC); Beavers v. Am. Cast Iron Pipe Co., 975 F.2d 792, 797-
98 (11th Cir. 1992) (concluding in a lawsuit brought by male
employees that employer’s denial of insurance coverage to the
children of each non-custodial employee-parent was a
continuation of a repeated violation into the present and not a
one-time violation with present effects, and thus the
discrimination claim was timely filed with the EEOC). We
conclude that all of Motley’s alleged injuries stem from the 2013
suspension of her driver’s license without an opportunity to be
heard or to prove her indigency. Accordingly, her claim is time-
barred.
                     III.   CONCLUSION
      Motley’s claim against Taylor accrued at least sometime
before July 3, 2017. Thus, her complaint was untimely when she
USCA11 Case: 20-11688        Date Filed: 05/12/2022    Page: 8 of 8




8                      Opinion of the Court               20-11688

filed it on July 3, 2019. And the continuing violation doctrine
does not apply to save her from the statute of limitations. For this
reason, we affirm the district court’s order dismissing her
complaint.
      AFFIRMED.